      Case 6:19-cv-01064-JWB-KGG Document 26 Filed 07/03/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

BRUCE LEICHTY,                                )
                                              )
                       Plaintiff,             )
                                              ) Case No. 6:19-cv-01064-JWB-KGG
vs.                                           )
                                              )
BETHEL COLLEGE, et al.,                       )
                                              )
                       Defendants.            )

       DEFENDANT CITY OF NORTH NEWTON, KANSAS’ MOTION TO STAY
           DISCOVERY AND MEMORANDUM IN SUPPORT THEREOF

       COMES NOW Defendant City of North Newton, Kansas (hereinafter “Defendant City”)

and moves the Court to stay discovery and pretrial proceedings in this case until thirty (30) days

following a ruling on its Motion to Dismiss [Doc. 24]. In support of its Motion, Defendant City

states as follows:

I.     NATURE OF CASE AND STATEMENT OF FACTS

       Plaintiff has filed this action against a number of defendants related to his attendance at a

conference at Bethel College in March 2018 and his subsequent arrest. As it relates to Defendant

City specifically, Plaintiff has made claims for false arrest and false imprisonment under state

tort law (Doc. 1, Fourth Cause of Action, ¶¶ 134-153) and Section 1983 (Doc. 1, Tenth Cause of

Action, ¶¶ 194-210).

       On July 3, 2019, Defendant City filed its Motion to Dismiss based on Plaintiff’s failure to

comply with KSA 12-105b and failure to state a claim. [Docs. 24 and 25]. If the Motion to

Dismiss is granted, it will dispose of the entire case against Defendant City.
      Case 6:19-cv-01064-JWB-KGG Document 26 Filed 07/03/19 Page 2 of 4




II.    ARGUMENT AND AUTHORITY

        “The general policy in this District is to not stay discovery even though dispositive

motions are pending.” Wolf v. United States, 157 F.R.D. 494, 495 (D. Kan. 1994). However, it

is within the Court’s sound discretion to stay discovery and other pretrial proceedings. Pet Milk

Co. v. Ritter, 323 F.2d 586, 588 (10th Cir. 1963); Clinton v. Jones, 520 U.S. 681, 706-07 (1997).

A stay is appropriate where “the case is likely to be finally concluded as a result of the ruling

thereon; where the facts sought through uncompleted discovery would not affect the resolution

of the motion; or where discovery on all issues of the broad complaint would be wasteful and

burdensome.” Id. (citing Kutliek v. Gannon, 132 F.R.D. 296, 297-98 (D. Kan. 1990). In this

case, a stay of proceedings is justified where Defendant City has identified several substantial

and meritorious pleading failures, each which justify outright dismissal of Plaintiff’s Complaint

as to Defendant City.

       Here, as argued in the pending Motion to Dismiss, Plaintiff has failed to comply with

K.S.A. 12-105b prior to filing this action as required under the Kansas Tort Claims Act and

failed to state a claim upon which relief can be granted under Section 1983 and the state tort

claims as it relates to Defendant City. [Doc. 24]. Defendant City incorporates by reference the

arguments made in support of its Motion to Dismiss as if fully set forth herein [Doc. 25].

       Without a stay pending a ruling on the dismissal, a considerable amount of time, effort

and resources may be needlessly spent in order to respond to pretrial litigation requirements,

discovery and the preparation of discovery. Plaintiff will not suffer any prejudice if discovery is

stayed pending a ruling on Defendant’s Motion to Dismiss as none of the issues raised in the

Motion require discovery to resolve. Further, this case is still at its initial stages. Defendant only

requests a thirty (30) day stay of discovery and pretrial proceedings following a ruling on its



                                                  2
       Case 6:19-cv-01064-JWB-KGG Document 26 Filed 07/03/19 Page 3 of 4




Motion to Dismiss. Such a limited stay will not significantly delay the resolution of this case nor

will it prejudice the Plaintiff.

III.    CONCLUSION

        Defendant City of North Newton, Kansas has a good faith belief that, due to the nature,

extent and merit of the issues raised in its pending Motion to Dismiss, a stay of discovery is

appropriate in this case. Defendant respectfully requests the Court stay discovery and pretrial

proceedings until thirty (30) days following its ruling on its pending Motion to Dismiss.

                                                     Respectfully submitted,

                                                      /s/ Tracy M. Hayes
                                                     Tracy M. Hayes                KS #23119
                                                     Robert M. Reynolds            KS #27703
                                                     SANDERS WARREN RUSSELL & SCHEER LLP
                                                     40 Corporate Woods
                                                     9401 Indian Creek Parkway, Suite 1250
                                                     Overland Park, KS 66210
                                                     Phone: 913-234-6100
                                                     Fax: 913-234-6199
                                                     t.hayes@swrsllp.com
                                                     r.reynolds@swrsllp.com
                                                     Attorneys for the City of North Newton,
                                                     Kansas


                                    CERTIFICATE OF SERVICE

       I HEREBY certify that on this 3rd day of July, 2019, the foregoing was filed with the
Clerk of the Court using the CM/ECF system which will send notice of electronic filing to all
counsel of record.

Bruce Leichty                                       Scott E. Sanders
BRUCE LEICHTY, A P.C.                               MCDONALD TINKER PA
220 W. Grand Avenue                                 300 W. Douglas, Suite 500
Escondido, CA 92025                                 Wichita, KS 67202
Phone: 760-484-2467                                 Phone: 316-263-5851
Fax: 951-676-7462                                   Fax: 316-263-4677
leichty@sbcglobal.net                               ssanders@mcdonaldtinker.com
PRO SE PLAINTIFF                                    ATTORNEYS FOR BETHEL COLLEGE
                                                    AND JOHN THIESEN

                                                3
     Case 6:19-cv-01064-JWB-KGG Document 26 Filed 07/03/19 Page 4 of 4




Kelsey N. Frobisher                            Toby Crouse
FOULSTON SIEFKIN LLP                           CROUSE LLC
1551 N. Waterfront Parkway, Suite 100          11814 Antioch, No. 253
Wichita, KS 67206-4466                         Overland Park, KS 66210
Phone: 316-291-9518                            Phone: 913-957-6832
Fax: 316-347-9611                              tcrouse@crousellc.com
kfrobisher@fouslton.com                        ATTORNEYS FOR HARVEY COUNTY
ATTORNEYS FOR HARVEY COUNTY

Alan L. Rupe                                   Thomas P. Schult
Kevin E. Miller                                Jennifer B. Wieland
LEWIS BRISBOIS BISGAARD & SMITH, LLP           BERKOWITZ OLIVER LLP
1605 North Waterfront Parkway, Suite 150       2600 Grand Boulevard, Suite 1200
Wichita, KS 67206                              Kansas City, MO 64108
Phone: 316-609-7900                            Phone: 816-561-7007
Fax: 316-462-5746                              Fax: 816-561-1888
alan.rupe@lewisbrisbois.com                    tschult@berkowitzoliver.com
kevin.miller@lewisbrisbois.com                 jwieland@berkowitzoliver.com
ATTORNEYS FOR MENNONITE                        ATTORNEYS FOR JOEL NOFZIGER
CHURCH, USA

Eric A. Van Beber
Kevin D. Weakley
WALLACE SAUNDERS
10111 West 87th Street
Overland Park, KS 66212
Phone: 913-888-1000
Fax: 913-888-1065
evanbeber@wallacesaunders.com
kweakley@wallacesaunders.com
ATTORNEYS FOR LANCASTER
MENNONITE HISTORICAL SOCIETY


                                                /s/ Tracy M. Hayes
                                                Attorney




                                           4
